Environmental and Social Impact Assessment
Report (ESIA) — Appendix 8

Project No.: 51209-001
November 2017

INO: Eastern Indonesia Renewable Energy Project

Prepared by ESC for PT Energi Bayu Jeneponto (EBK) (Republic of Indonesia)

The environmental and social impact assessment is a document of the project sponsor. The views
expressed herein do not necessarily represent those of ADB’s Board of Directors, Management,
or staff, and may be preliminary in nature. Your attention is directed to the “Terms of Use” section
of this website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of or
any territory or area.
Appendix 8
Summary of Past

Information Disclosure,
Consultation, and
Participation

memESC
BERITA ACARA

Pada hari ini, Kamis, Tanggal 7 April Tahun 2016 bertempat di
Aula Pertemuan Kantor Kecamatan Turatea, Kabupaten Jeneponto telah
dilaksanakan kegiatan sosialisasi dan Konsultasi Publik Studi Analisis Mengenai
Dampak Lingkungan (AMDAL) rencana kegiatan Pembangunan Pembangkit Listrik
Tenaga Bayu (PLTB) di Kelurahan Empoang dan Empoang Utara Kecamatan
Binamu, Desa Kayuloe Timur, Kayuloe Barat, Parasangan Beru, Bonto Matene,
Bungung Loe, Lengkura Kecamatan Turatea dan Desa Tolo Barat Kecamatan Kelara
oleh PT. Energi Bayu Jeneponto, dihadiri oleh Masyarakat terkena dampak,
pemerhati lingkungan (LSM) serta pihak terkait Badan Lingkungan Hidup Provinsi
Sulawesi Selatan, Kantor Lingkungan Hidup Kabupaten Jeneponto, Pemerintah
Kecamatan Binamu, Turatea dan Kelara, Pemerintah desa, Kepala dusun, BPD,
Tokoh Masyarakat, serta masyarakat sekitar lokasi yang diperkirakan akan terkena
Dampak. Adapun hasil kegiatan Sosialisasi dan konsultasi publik terlampir.

Demikian berita acara ini dibuat untuk dipergunakan sebagaimana mestinya.

Jeneponto, 7 April 2016
Konsultan, PT. Energi Bayu Jeneponto
Ketua Tim, Direktur,

Mn,

Mengetahui :

Camat Binamu Camat Turatea A: Camat Kelara
tag Permeroteben

[CONFIDENTIAL INFORMATION DELETED)
Lampiran Berita Acara Sosialisasi dan Konsultasi Publik:

HASIL SOSIALISASI DAN KONSULTASI PUBLIK STUDI AMDAL RENCANA
KEGIATAN PEMBANGUNAN PEMBANGKIT LISTRIK TENAGA BAYU (PLTB) DI
KECAMATAN BINAMU, TURATEA DAN KELARA, KABUPATEN JENEPONTO,
PROVINSI SULAWESI SELATAN

Aula Kantor Camat Turatea, 7 April 2016

1. Pembukaan acara sosialisasi dan konsultasi publik oleh Kepala Lingkungan
Hidup Kabupaten Jeneponto.

2. Penjelasan rencana kegiatan Pembangunan Pembangkit LIstrik Tenaga Bayu
oleh Pemrakarsa.

3. Pemaparan sosialisasi kegiatan AMDAL rencana kegiatan pembangunan
Pembangkit Listrik Tenaga Bayu (PLTB) oleh Konsultan.

4. Saran dan masukan peserta sosialisasi.

Tanya jawab: —_[cQNFIDENTIAL INFORMATION DELETED]
Sesil:
. (Kepala Desa Bonto matene)

- Sebelum PT. Energi Bayu Jeneponto masuk diwilayah Desa Bonto Matene,
pernah ada investor lain yaitu UPC tetapi kegiatannya tidak berlanjut.

- Investor diharapkan berkoordinasi dengan pemerintah setempat sebelum
melakukan kegiatan, karena selama ini belum pernah ada dari pihak PT Energi
Bayu yang berkoordinasi dengan kepala desa dan kepala dusun.

- Pemerintah desa seharusnya dilibatkan dalam setiap kegiatan, karena apabila
terjadi masalah dilokasi kegiatan kepala desa yang akan bertanggung jawab.

- Diharapkan kedepan pihak pemrakarsa membangun komunikasi yang baik
dengan pihak pemerintah setempat disetiap lokasi kegiatan pembangunan
PLTB.
[CONFIDENTIAL INFORMATION DELETED]

(Kepala Desa Langkura)
Memberi apresiasi dengan adanya rencana pembangunan PLTB diwilayah
Desa Langkura.
Masyarakat setempat diharapbkan mendapat manfaat dari kegiatan
pembangunan PLTB, seperti mendapat pasokan listrik dari PLTB dan
masyarakat sekitar bisa menjadi tenaga kerja pada saat pembangunan PLTB
berjalan.

Ketinggian tower kincir yang kurang lebih 120 meter akan menimbulkan
kebisingan bagi masyarakat sekitar, hal ini perlu diantisipasi oleh pemrakarsa
dan konsultan.

Apakah lahan yang ada dilikasi kegiatan memungkinkan untuk membangun
Tower setinggi 120 meter, hal ini akan menimbulkan resistensi yang besar.

Dampak radiasi yang ditimbulkan dari tower, apa tidak membahayakan
masyarakat sekitar.
(Kepala Desa kayuloe Timur)

Memberi apresiasi dengan adanya rencana pembangunan PLTB diwilayah
Desa Kayuloe Timur.

Di Desa Kayuloe Timur sudah dibangun tower pengamatan angina, dan
kegiatan itu menimbulkan masalah pembebasan lahan pada pemilik lahan dan
kepala desa tidak pernah dilibatkan.

Apabila terjadi konflik dimasyarakat berkaitan dengan pembangunan PLTB,
pada akhirnya akan kembali kepada kepala desa, olehnya itu, kepala desa
harus dilibatkan sejak awal.

Sosialisasi awal rencana pembangunan PLTB sejatinya melalui kepala desa,

agar kepala desa bisa menyampaikan rencana tersebut kepada masyarakat.

- Pembebasan lahan agar dibicarakan dengan baik, agar tidak menimbulkan
konflik social dimasyarakat.

- Perusahaan harus memiliki komitmen untuk melibatkan masyarakat sekitar
dalam kegiatan pembangunan PLTB.

- Program CSR perusahaan kepada masyarakat sekitar, apabila PLTB sudah

beroperasi agar dijalankan secara transparan.
[CONFIDENTIAL INFORMATION DELETED]

e (Kepala Desa Parasangan Beru)

- Diharapkan pihak pemrakarsa untuk melakukan koordinasi dengan pemerintah
setempat, agar pihak pemerintah desa dapat memberikan informasi dan
pemahaman kepada masyarakat.

- Berapa luas lahan yang akan dibutuhkan untuk membangun satu tower kincir,
apa tidak mengganggu kegiatan pertanian.

- Mendukung rencana pembangunan PLTB karena akan meningkatkan
perekonomian di Kabupaten Jeneponto.

e (Lurah Empoang)

- Rencana kegiatan pembangunan PLTB sudah beberapa kali dilakukan
pertemuan dengan pihak perusahaan, tetapi belum ada kejelasan mengenai
rencana pembangunan PLTB ini.

- Mengharapkan agar komunikasi antara pemrakarsa dengan lurah untuk
dibangun.

- Apakah pemrakarsa sudah ada izin prinsip dari pemerintah kabupaten
terutama dari pertanahan.

- Kalau sudah ada izin dari pemerintah, agar dikomunikasikan dengan lurah dan
kepala desa untuk memperjelas lahan tersebut.

- Beri kepercayaan kepada pemerintah setempat (lurah dan kepala desa) untuk
membantu pembebasan lahan dilokasi kegiatan.

> Jawaban pemrakarsa dan konsultan:

- Masalah-masalah yang disampaikan oleh masyarakat akan di kaji dan di
masukkan dalam dokumen Amdal.

- Pihak pemrakarsa akan melakukan koordinasi dengan pemerintah setempat
pada setiap tahapan kegiatan dan akan membangun komnikasi dengan
kepala desa disetiap lokasi rencana kegiatan.

- Kegiatan pembebasan lahan akan dibicarakan dengan pemilik lahan dan
pemerintah setempat, agar masyarakat tidak ada yang dirugikan.
[CONFIDENTIAL INFORMATION DELETED]

- Masyarakat akan diperhatikan dan diutamakan menjadi tenaga kerja pada
tahap pelaksanaan kegiatan berlangsung selama memenuhi persyaratan
yang tetapkan perusahaan.

- Pihak Pemrakarsa akan memberikan program CSR kepada warga sekitar
untuk pemberdayaan masyarakat.

- Semua saran, tanggapan dan masukan dari masyarakat akan dijadikan
bahan masukan dalam penyusunan dokumen Andal, RKL dan RPL.

Sesi 2:

(Staf kecamatan Turatea)

- Pembebasan lahan agar dibicarakan dengan baik, agar tidak merugikan
masyarakat yang dapat menimbulkan masalah dalam masyarakat

- Apabila ada bencana alam, apa tower tidak runtuh. Atau roboh yang dapat
membahayakan masyarakat sekitarnya.

(Warga Kayuloe Timur)

- Dampak kebisingan dari tower atau baling-baling yang menimbulkan bunyi
akan mengganggu masyarakat sekitar.

- Apakah dengan adanya PLTB tidak akan mengganggu O2 / oksigen untuk
masyarakat, karena PLTB menggunakan O2 untuk memutar baling-baling /
kincir.

- Bagaimana kontrak operasional PLTB 25 tahun kedepan, apakah tidak akan
mempengaruhi budaya dan adat istiadat masyarakat setempat.

- Ekonomi masyarakat di Desa Kayuloe Timur dapat meningkat dengan adanya
pembangunan PLTB, bukan sebaliknya ekonomi masyarakat semakin terpuruk.

(Tokoh Pemuda Desa Kayuloe Timur /LSM)

- Masyarakat setempat diharapkan tidak menjadi penonton didaerahnya sendiri
pada saat pembangunan PLTB berjalan.

- Mengharapkan pemrakarsa untuk melakukan penguatan lembaga lokal dengan
memberi kesempatan kepada lembaga yang ada di desa untuk berperan dalam
kegiatan pembangunan PLTB, misalnya kerjasama pengadaan material lokal
yang dibutuhkan.
Vv

[CONFIDENTIAL INFORMATION DELETED]

- Perekrutan tenaga kerja lokal harus diutamakan oleh pemrakarsa pada tahap
pembangunan PLTB dan tahap operasional.

- Pemrakarsa melakukan program kegiatan peningkatan SDM masyarakat lokal
dibidang pertanian untuk menutupi berkurangnya hasil pertanian akibat
kegiatan PLTB.

- Memperhatikan program pemberdayaan kepada masyarakat sekitar melalui
CSR perusahaan.

Jawaban pemrakarsa dan konsultan:

- Kegiatan pembebasan lahan akan dibicarakan dengan semua pemilik lahan
dan pemerintah setempat melalui kegiatan sosialisasi lanjutan dilokasi
kegiatan.

- Proses pembebasan lahan akan dilakukan secara langsung kepada pemilik
lahan tanpa melalui perantara.

- Masyarakat akan diperhatikan menjadi tenaga kerja pada tahap pelaksanaan
kegiatan berlangsung dan operasional kegiatan PLTB.

- Pemrakarsa akan melakukan koordinasi dengan pemerintah setempat
(kepala desa dan lurah) pada setiap tahapan kegiatan pembangunan PLTB.

- Semua saran,pendapat dan tanggapan (SPT) dari masyarakat akan dijadikan
bahan masukan dalam penyusunan dokumen Andal, RKL dan RPL.

Perwakilan Masyarakat yang disepakati untuk menjadi perwakilan masyarakat pada

pembahasan dokumen Amdal di KPA Provinsi :

SP POND APF WON =

(Lurah Empoang)
(Tokoh Masyarakat Kelurahan Empoang)
(Lurah Empoang Utara)
(Warga Masyarakat Kelurahan Empoang Utara)
(Kepala Desa Kayuloe Timur)
(Tokoh Pemuda Desa Kayuloe Timur)
(Kepala Desa Kayuloe Barat)
(Warga Masyarakat Desa Kayuloe Barat)
(Kepala Desa Bonto Matene)
(Warga Masyarakat Desa Bonto Matene)
11.
12.
13.
14.
15.
16.
17.
18.

[CONFIDENTIAL INFORMATION DELETED]

(Kepala Desa Langkura)
(Tokoh Masyarakat Desa Langkura)
(Kepala Desa Parasangan Beru)
(Tokoh Masyarakat Desa Parasangan Beru)
(Kepala Desa Bungun Loe)
(Tokoh Masyarakat Desa Bungun LOe)
(Lurah Tolo Barat)
(Warga Masyarakat Tolo Barat)
DAFTAR HADIR

KEGIATAN SOSIALISASI DAN KONSULTASI PUBLIK STUDI AMDAL RENCANA
PEMBANGUNAN PEMBANGKIT LISTRIK TENAGA BAYU (PLTB) DI KECAMATAN

BINAMU, TURATEA DAN KELARA KABUPATEN JENEPONTO
PROVINSI SULAWESI SELATAN

Hari / Tanggal : Kamis, 7 April 2016
Waktu : Pukul 09.00 — 12.30 Wita
Tempat : Aula Pertemuan Kantor Kecamatan Turatea
NO. Nama Utusan /Instansi | Tanda Tangan

1 Dike, Rosy lien,

VA bear Yeatiice Prawn

3.
hemey former |S NK TR’
4.
Abo jan M4 dtveprve La |
5.
ERIKA YuLiAvA Musfamy [KLH JedéfoctTo Lab.
6. ; ,
Nur hae da (CU Aorepomte |
re
(RMA LRT DAF LEC. Pest 5
8. T
IIVberaAM. 4 Price Ioickew COU
9. |

Rue pala -Lfclr JiR MEA ~

10.

Ho SApaeuooms

11.

somanpery PH

ktirpeooixs Cath, L Pas

H- Snel ER Mattosabyn a _|
12,

A. Raw uty. PR PAA
13.

Kerns. 3. taJun BPR. | FLY,
7 Ruslan AR Se Deen! Ee b THAR
8. | HMMacHy - PeSA ee
16.

Mah TA p_ D2 cm Mentotumrer®
17

AR&P7, B Spay
18. Ror: STP Coma

SAGE, Se

21.

22.

AEE Reopsehe Spey. Ate

LeipaH Erpe)

Aad ama

23.

Bane,

Wwe v Wwostraber | br
7 ASEUL errr |:
7 Rupr HATING, Dd beac, bayeios
27. Foslay Arygos BD
28. Musyrt cp -o& Tip ime
| Adele ser meomaye |_2
BREN Fiajang [BR Laugkui
31, Rui ane" an
| Resta tpawah’ Ge | ee Poot
33. US WAT + se, Kosi esas.
* 2 isnfo -_ pa
35; y "
36. os ee « Ppt bao
lpn Arsitao Se eo Ertan

BAYu Ror an

| PErLIOA
41. , .
Bahfer fay 5 Dy

38. :
Y-Sanoaleporay hioes heute
* | Aspar Dam renee
Pemods
40.

IDS - BonTormTe ME ya

[sri

VARIG

AWE 2p bape

SyaVqul OA Rprimi

48.

AH ASSAN waked, &

49.

Dos Fearon ie

hes Fa Organ

50.
Qume4H “Tp Mpo

[ee eaten

2.)Rinnoy — AGALWALA
ra. UNO boned

Fodependonk Goalie! z
pata Suto, TY

Absensi peserta Sosialisasi dan Konsultasi Publik Rencana Pembangunan Pembangkit
Listrik Tenaga Bayu (PLTB) di Kecamatan Turatea, Kecamatan Binamu dan
Kecamatan Kelara, Kabupaten Jeneponto, Provinsi Sulawesi Selatan.

Fl

Konsultan AMDAL, Kabid AMDAL KLH Jeneponto, Kapolsek, Ibu Camat Turatea dan
Pemrakarsa PT Energi Bayu Jeneponto, saat pembukaan Sosialisasi dan Konsultasi Publik
Rencana Pembangunan PLTB di Kecamatan Turatea, Kecamatan Binamu dan
Kecamatan Kelara, Kabupaten Jeneponto, Provinsi Sulawesi Selatan.

Pembukaan Sosialisasi dan Konsultasi Publik oleh lbu Camat Turatea dan Sepatah kata dari
Kabid AMDAL KLH Jeneponto.

Penjelasan dari Pemrakarsa PT Energi Bayu Jeneponto dan Konsultan AMDAL tentang
Rencana Pembangunan PLTB di Kecamatan Turatea, Kecamatan Binamu dan
Kecamatan Kelara, Kabupaten Jeneponto, Provinsi Sulawesi Selatan.

F-4

Peserta Sosialisasi dan Konsultasi Publik Rencana Pembangunan PLTB di Kecamatan
Turatea, Kecamatan Binamu dan Kecamatan Kelara, Kabupaten Jeneponto, Provinsi
Sulawesi Selatan.

F-5

Tanya-Jawab Peserta Sosialisasi dan Konsultasi Publik Rencana Pembangunan PLTB di
Kecamatan Turatea, Kecamatan Binamu dan Kecamatan Kelara, Kabupaten
Jeneponto, Provinsi Sulawesi Selatan.

Tanya-Jawab Peserta Sosialisasi dan Konsultasi Publik Rencana Pembangunan PLTB di
Kecamatan Turatea, Kecamatan Binamu dan Kecamatan Kelara, Kabupaten
Jeneponto, Provinsi Sulawesi Selatan.

Tanya-Jawab Peserta Sosialisasi dan Konsultasi Publik Rencana Pembangunan PLTB di
Kecamatan Turatea, Kecamatan Binamu dan Kecamatan Kelara, Kabupaten
Jeneponto, Provinsi Sulawesi Selatan.

F-8

y
yee

Je ort Activity CLO Tolo Site ae

Per tanggal 26-30 September 2016
PT Energi Bayu Jeneponto
Perawatan Lidar

“* Menyusun strategi sebelum melakukan percobaan pembebasan lahan di dua desa
(Empoang Utara dan Kayuloe Barat)
¢* Melakukan negosiasi lahan di rumah Ramang mengenai penyewaan lahan untuk lidar

Report Activity CLO PT Energi Bayu Jeneponto
PUSLITBANG - LH
LEMBAGA PENELITIAN DAN PENGABDIAN MASYAR

UNIVERSITAS HASANUDDIN

“ melakukan follow up pengurusan Amdal di Unhas, Makassar
“+ Melakukan pengecekkan LSM FJPL apakah terdaftar di Kesbangpol provinsi dan Kota Makassar
dan ternyata tidak terdaftar

“+ Melakukan cek data curah hujan di BMKG Makassar, mengenai biaya pembelian data dan ketersediaan data

[CONFIDENTIAL INFORMATION DELETED]

Report Activity CLO PT Energi Bayu Jeneponto
Konsultasi Publik dan Sosialisasi AMDAL PLTB PT. EBJ

“+ Menghadiri konsultasi public dan sosialisasi AMDAL PLTB oleh tim AMDAL dari Unhas yang
dipimpin oleh

“* Sosialisasi dilaksanakan di kantor camat Kecamatan Batang, dimulai dari jam 10.05-13.00 WITA

“+ Turut hadir direktur pengembangan bisnis dan juga manager pengembangan bisnis
Redaya Energi

“+ Tujuan kegiatan ini adalah selain melakukan sosialisasi kepada warga, jiga sebagai ajang menghimpun
masukan mengenai rencana pembangunan PLTB Tolo Site di 4 kecamatan

“+ Kesimpulan dari sosialisasi ini adalah masyarakat dengan antusias menyambut pembangunan PLTB

yang dinilai baik untuk kemajuan Jeneponto [CONFIDENTIAL INFORMATION DELETED]

Report Activity CLO PT Energi Bayu Jeneponto
Land Aqcuitition test di Kayuloe Barat

% negosiasi pembebasan lahan di Kayuloe Barat

«* Pembebasan lahan ini merupakan percobaan awal untuk mengetahui gambaran pembebasan lahan
berikutnya di tolo site

“+ Percobaan embebasan lahan ini nantinya akan dipelajari dan dianalisis guna membuat strategi matang

untuk land aqcuitition berikutnya
[CONFIDENTIAL INFORMATION DELETED]

Report Activity CLO PT Energi Bayu Jeneponto

30

September Pemindahan Lidar
2016

“* Melakukan pemindahan lidar
“* Pemindahan Lidar guna penelitian lanjutan setelah ditempatkan 3 bulan di Kayuloe Timur.
Selanjutnya 3 bulan kedepan kembali akan di pindahkan ke lokasi sesuai rekomendasi konsultan.

[CONFIDENTIAL INFORMATION DELETED]

Report Activity CLO PT Energi Bayu Jeneponto

REPORT CLO
SITE TAKALAR AND SITE TOLO
April 2016
7 April 2016

Public konsultation AMDAL Site Jeneponto
13-14 April 2016

Survey location Takalar dan
Jeneponto
[CONFIDENTIAL INFORMATION DELETED]
14 April 2016

visit the funeral home , Camat Turatea husband died

[CONFIDENTIAL INFORMATION DELETED]
14 April 2016

presentation BKPMD SULSEL to Makassar

[CONFIDENTIAL INFORMATION DELETED]
15 April 2016

Participate presentation PT Energi Bayu Jeneponto to Bupati office

[CONFIDENTIAL INFORMATION DELETED]
15 April 2016

Meeting with
Tim AMDAL UNHAS

19 April 2016

Accompany Team BKPMD SULSEL dan JENEPONTO GOVERNMENT
look to location Site Tolo

[CONFIDENTIAL INFORMATION DELETED]
26 April 2016

Accompany Team, Survey Location Site Takalar , Site
Tolo and Port Makassar
27-31 April 2016

Preparation JENEPONTO BIRTHDAY
Kunjungan Komunitas

Sosialisasi dan Diskusi Penggerak
Pembangunan Pedesaan - Jeneponto

Kunjungan Komunitas

Kunjungan Komunitas

REPORT ACTIVITY SAFARI
RAMADHAN

SITE TAKALAR AND JENEPONTO
JUNI-JULI 2016
CSR -1

Pee TERGI BANU WNUESTANAR Safari Ramadhan — Patopakang Village

SITE TAKALAR

Location:
Mosque Baitul Rahman
Desa Patopakang Kec. Mangarabombang
Kab. Takalar
Time  :16.30—18.30 WITE
Activity :
-  Socialitation plan proyect
Discusion
Buka puasa bersama
Shalat magrib
Donation: digital clock prayer time

21 Juni 2016

Safari Ramadhan — Cikoang Village
21 Juni 2016

CSR - 1
PT ENERGI BAYU INVESTAMA
SITE TAKALAR

Location:
Mosque Nurul Taqwa
Desa Cikoang Kec. Mangarabombang
Kab. Takalar

Time  :19.30—21.00 WITE

Activity :

-  Socialitation plan proyect Energi Bayu

- Discusion

-  Shalat Tarwih

- Donation: digital clock prayer time

[CONFIDENTIAL INFORMATION DELETED]
Safari Ramadhan — Laikang Village
22 Juni 2016

Location:
Mosque Assajadah-Pandala
Desa Laikang Kec. Mangarabombang
Kab. Takalar
Time :04.30—06.00 WITE
Activity :
-  Socialitation plan proyect Energi Bayu
- Discusion
- Donation: digital clock prayer time
-  Shalat shubuh

CSR - 1
PT ENERGI BAYU INVESTAMA
SITE TAKALAR

Safari Ramadhan — Kayuloe Timur Village
22 Juni 2016

Location:
“Sipakatau Club Music CSR - 1

aa: ” PT ENERGI BAYU JENEPONTO
Traditional” Front of Mosque

Rahmatullah Desa Kayuloe
Timur Kec. Turatea Kab. Jeneponto
Time  :16.30-—19.00 WITE
Activity :
- Music Tradisional competation
- Socialitation plan proyect Energi Bayi
- Discusion j
- Buka Puasa
- Donation: digital clock prayer time

SITE TOLO - JENEPONTO

Location:
Mosque At-Taqwa
Desa Kayuloe Barat Kec. Turatea
Kab. Jeneponto
Time  :19.30— 21.00 WITE
Activity :
- Socialitation plan proyect Energi Bayu
- Discusion
- Shalat Tarwih
- Donation: digital clock prayer time
q LJ

Safari Ramadhan — Kayuloe Barat Village

22 Juni 2016

PT ENERGI BAYU JENEPONTO
SITE TOLO - JENEPONTO

Safari Ramadhan — Pa’rasangang Beru Village
Location: 23 Juni 2016

Mosque Uswatun Hasanah
Desa Pa’rasangang Beru Kec. Turatea
Kab. Jeneponto
Time : 04.30 — 06.00 WITE
Activity :
- Socialitation plan proyect Energi Bayu
- Discusion
- Shalat Shubuh
- Donation: digital clock prayer time

PT ENERGI BAYU JENEPONTO
SITE TOLO - JENEPONTO
Safari Ramadhan — Bungungloe Village
Location: 23 Juni 2016

Mosque Nurul Ilahi
Desa Bungungloe Kec. Turatea
Kab. Jeneponto
Time :16.30—19.00 WITE
Activity :
- Socialitation plan proyect Energi Bayu
- Discusion
- Shalat Magrib
Donation: digital clock prayer time

CSR -1

[CONFIDENTIAL INFORMATION DELETED] PT ENERGI BAYU JENEPONTO
SITE TOLO - JENEPONTO
Safari Ramadhan — Bontomate’ne Village CSR-1

23 Juni 2016 PT ENERGI BAYU JENEPONTO

. SITE TOLO - JENEPONTO
Location:

Mosque As-Salam
Desa Bontomate’ne Kec. Turatea
Kab. Jeneponto
Time  :19.30-—21.00 WITE
Activity :
- Socialitation plan proyect Energi Bayu
- Discusion
- Shalat Tarwih
- Donation: digital clock prayer time

Safari Ramadhan — Empoang Village CSR-1

24 Juni 2016 PT ENERGI BAYU JENEPONTO
SITE TOLO - JENEPONTO
Location:
Mosque Nurul Hidayah
Kelurahan Empoang Kec. Binamu
Kab. Jeneponto
Time  :04.30—-06.00 WITE
Activity :
- Socialitation plan proyect Energi Bayu
- Discusion
- Shalat Shubuh

- Donation: digital clock prayer time

[CONFIDENTIAL INFORMATION DELETED]

Safari Ramadhan — Langkura Village CSR - 1

25 Juni 2016 PT ENERGI BAYU JENEPONTO
SITE TOLO - JENEPONTO

Location:
Mosque Siti Nurbiah
Desa Langkura Kec. Turatea
Kab. Jeneponto
Time :16.30—19.00 WITE
Activity :
- Socialitation plan proyect Energi Bayu
- Discusion
- Buka Puasa
- Shalat Magrib
- Donation: digital clock prayer time

[CONFIDENTIAL INFORMATION DELETED]

Safari Ramadhan — Empoang Utara Village CSR -1

PT ENERGI BAYU JENEPONTO
26 Juni 2016 SITE TOLO - JENEPONTO

Location:
Mosque Nurul Hidayatullah
Kelurahan Empoang Utara Kec. Binamu
Kab. Jeneponto

Time :19.30— 21.00 WITE

Activity :

- Socialitation plan proyect Energi Bayu

- Discusion

- Shalat Tarwih

- Donation: digital clock prayer time

[CONFIDENTIAL INFORMATION DELETED]

Safari Ramadhan — Kayuloe Timur Village CSR -1
. PT ENERGI BAYU JENEPONTO
28 Juni 2016 SITE TOLO - JENEPONTO

Location:
Mosque Ar-Rahmat
Desa Kayuloe Timur Kec. Turatea
Kab. Jeneponto
Time  :19.30—21.00 WITE
Activity :
- Socialitation plan proyect Energi Bayu
- Discusion
- Shalat Tarwih
- Donation: digital clock prayer time

[CONFIDENTIAL INFORMATION DELETED]

Safari Ramadhan — Punaga Village CSR -1

PT ENERGI BAYU INVESTAMA
04 Juli 2016 SITE TAKALAR

Location:
Mosque Al-Mukminin
Desa Punaga Kec. Mangarabombang
Kab. Takalar
Time  :19.30—21.00 WITE
Activity :
-  Socialitation plan proyect Energi Bayu
- Discusion

-  Shalat Tarwih
- Donation: digital clock prayer time

[CONFIDENTIAL INFORMATION DELETED]

